This case was affirmed at a former term of this court, and now comes before us on motion for rehearing. In the original opinion we held that in view of the explanation of the court, in which we interpolated the word "no" and from the testimony *Page 228 
the court was not required to charge on possession by Joe Williams, but it appears we were in error as to the interpolation of the word "no"; that the court's approval of said bill has the following explanation: "There is evidence in this case that Joe Williams had the actual control, care and management of the animal." If this be true, then unquestionably the court should have given the charge in favor of defendant as to the possession by Joe Williams. The record, we believed in the original opinion, was sufficient to have authorized the court to refuse the special requested instruction, especially in view of the court's explanation, to which we interpolated the word "no" but it occurs to us inasmuch as it is a nice question from the record as to whether or not the court was required to give the requested charge, in view of the explanation given by the court, that said requested charge should have been given.
We also held in the original opinion that the check which was offered by appellant in evidence was not admissible. This check was in favor of C.L. Johnson commonly known as Dolph Johnson, on the First National Bank of Roby, for $15, of date October 13, 1906, given in payment of one yearling and for work. We held in that opinion that there was no distinct evidence that the check was for the identical yearling which appellant is charged to have stolen. The State urgently contends in contesting the motion for rehearing that there was no error in our original holding. It is true, as contended for, that before an instrument of writing, such as a check, can be introduced in evidence, that it must reasonably identify itself with the transaction. This check was, it seems, of a date cotemporaneous, or nearly so, with the alleged purchase of the animal by appellant from Dolph Johnson, as claimed by him. There is also evidence that Johnson was working for appellant at the time and that during said time Johnson was claiming the right to sell the yearling in question, and there is no evidence of a purchase by appellant at or about said time of any other yearling from Johnson. We believe, on reconsideration of this matter, that the rejection of this check on the part of the court was error. Of course, if there was testimony of an absolute purchase of the animal in question outside of the check itself, there would have been no necessity for the introduction of the check, but the check, under the circumstances which environ it in this record, we think, was a fact that appellant was entitled to as tending to show his purchase of the animal from Dolph Johnson; nor in our opinion does it matter that there may have been a witness present who might have further identified the check in question with the transaction. Appellant may have had his reasons for not placing said witness on the stand. The fact that he did not would not authorize the court to reject evidence where, as we believe in this case, the circumstances were sufficient as tending to identify the check with the transaction in question.
We note in the former opinion we held that the court was not required to charge on purchase by appellant of the animal in question *Page 229 
from Dolph Johnson, and further that the court was not required to charge specially as requested by appellant as to the authority of Dolph Johnson to handle the animal in question from one Oat Osborn. We have examined the record more carefully on these points, and we believe we were in error in holding that these requested charges were not required. The general rule is, where there is testimony tending to establish a defensive issue, it is not necessary that it be strong, but if it reasonably raises the issue of purchase where the charge is theft, it is the duty of the court to instruct the jury on that phase of the case.
We find from the record this character of testimony: that E.A. Davis questioned Dolph Johnson's right to take the animal in question, and that Johnson stated that the heifer belonged to a man that was passing through with a bunch of cattle and that this heifer had dropped out and lodged in this pasture, to wit: The Williams' pasture, and that he had given him authority to ship her and make the returns to him, and that the man's name was Oat Osborn. This witness states that appellant was not present at the time Davis and Johnson drove the heifer with other cattle from the Davis' pens across his pasture and down the public road and met appellant on Plum Creek. And the witness Keifer also testified that Joe Williams, who gave him the information as to who got the animal in question, stated to him at the time that Dolph Johnson claimed the heifer for Oat Osborn, and said he would take the heifer along with the other cattle and sell her and send him the money. Davis also testified that Dolph Johnson was working for Tom Polk the 9th, 10th and 11th of October, 1905, and that on the 13th appellant gave a check to Dolph Johnson drawn on Polk for $15 for work and one yearling and $1.50 pasturage. The animal in question was shipped with Polk's cattle, and when they were weighed, appellant remarked, "Weigh the little spotted heifer separately." Now, in the absence of any positive evidence in the record showing that appellant was present at Joe Williams' pasture when the animal was driven therefrom on the night of October 9, 1905, and put in the Davis' pens with other cattle, but that his connection therewith depends on circumstances, it would appear that this testimony together with other facts in the record would certainly tend to show that Dolph Johnson put up a claim to this head of cattle through the authority of Oat Osborn, and that there was enough in the evidence to show that appellant claimed to purchase the animal from Dolph Johnson. True, there may be testimony in the record strongly contesting this claim on the part of the State, and circumstances tending to show that appellant's claim of purchase from Dolph Johnson was a pretext, and that Johnson's claim to have authority from one Oat Osborn to handle cattle was also a pretext, yet the testimony tending to show this claim of purchase by appellant from Dolph Johnson was sufficient, in our opinion, to have required of the court a charge presenting these issues on behalf of appellant to the jury in *Page 230 
order that appellant's claim might be passed upon by them; certainly the testimony referred to above of Davis suggests this phase of the case; he testifies that Dolph Johnson, on the way, after he had left the Joe Williams' pasture with the cattle in question, when asked by him what he was doing with Dr. Keifer's heifer, said it was Oat Osborn's heifer; that he Oat Osborn had authorized him Dolph Johnson to sell same and turn the money into him Osborn. This conversation occurred when the cattle were being taken to Eskota, and from thence the animal and others were taken to Fort Worth, which was on the 11th or 12th of October, 1905, and on the following day, October 13th, the check heretofore alluded to was given by appellant to Dolph Johnson for the work and yearling. We believe on a careful review of the record that we were in error heretofore in holding that the charges in question were properly refused by the court. The court gave no charges on the subject, and these requested charges covered issues raised in the case by the testimony.
The motion for rehearing is accordingly granted, and the judgment is reversed and the cause remanded.
Reversed and remanded.
Brooks, Judge, dissents.